Citation Nr: 0414743	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  98-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1982 to 
November 1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on a rating decision of the RO, which determined that 
new and material evidence to reopen the veteran's claim had 
not been submitted.  

When the veteran's claim was before the Board in November 
2000, the Board reopened the claim and remanded it to the RO 
for further development and adjudication.  The claim is now 
before the Board for appellate consideration.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran's service entrance examination was negative 
for a left knee disability.  

3.  A history of a preservice left knee football injury 
without treatment was recorded during service.  

4.  The veteran received initial treatment in service and 
ultimately underwent an arthroscopic meniscectomy after more 
than three years of active military service.   

5.  The left knee medial meniscus tear is shown as likely as 
not to have had its clinical onset during service.  

6.  The currently demonstrated degenerative joint disease of 
the left knee is shown to be residual of the surgery 
performed in service.  



CONCLUSION OF LAW

The veteran's left knee disability manifested by degenerative 
joint disease, status post arthroscopic meniscectomy is due 
to an injury that was incurred during his active service.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records reflect that upon 
enlistment examination in April 1982, no left knee disability 
was noted. 

In October 1982, the veteran was seen for complaints of 
problems with his left knee.  He indicated that he had 
locking of the knee and stated that it occurred quite often.  

A November 1982 emergency care and treatment report indicates 
that the veteran was seen for left knee locking of one year's 
duration.  He alleged that he had football injuries to his 
left knee during his senior year of high school but denied 
treatment.  The examiner concluded that there was an old 
meniscus tear. The veteran was discharged to full duty.  A 
knee brace was provided.  

In October 1985, the veteran's left knee locked while he was 
running.  There was no history of trauma.  An arthrogram 
showed evidence of a medial meniscus tear.  

In December 1985, the veteran was seen for evaluation of 
persistent left knee pain.  He reported that he had injured 
his left knee four years prior while playing football, before 
his enlistment.  It was treated conservatively.  Arthroscopic 
surgery was recommended.  

A Medical Board report, dated in December 1985, showed a 
diagnosis of left medial meniscus tear which existed prior to 
service and was not aggravated thereby.  

The veteran underwent a left knee arthroscopy in May 1986.  
At that time, a partial left medial meniscectomy was 
accomplished.  

A Medical Board report, dated in May 1986, showed a primary 
diagnosis of anterior cruciate ligament insufficiency of the 
left knee which existed prior to service and not aggravated 
thereby.  The secondary diagnosis was left knee medial 
meniscus tear which existed prior to service and was not 
aggravated thereby.  The veteran was placed on limited duty.  

Upon separation examination in October 1986, clinical 
evaluation revealed a two-inch round scar on the left knee.  
No other left knee residuals were indicated.  

An October 1987 VA treatment note indicates the veteran's 
complaints of left knee problems.  The provider noted that 
the veteran had undergone surgery on his left knee.  An X-ray 
report indicated narrowing of the medial joint space, 
bipartite patella and no radiographic loose bodies or 
effusion.

On VA examination in March 1988, the examiner noted full, 
free range of motion of the veteran's knees.  His patellas 
moved freely, and there was no swelling.  He complained of 
having pain on standing for prolonged periods.  He related 
that, since his surgery, he had experienced aching in the 
left knee.  The diagnosis was that of status post medial 
meniscectomy with residual pain.  

A May 1997 VA consultation sheet indicates diagnoses of left 
knee bursitis.  In June 1997 the veteran complained of having 
left knee pain since the 1980's.  He indicated that his left 
knee had recently given out and that such was a regular 
occurrence.  

In August 1997 the veteran submitted statements from various 
relatives.  His mother and sisters indicated that the veteran 
did not have problems with his knees prior to entering the 
service, and that they became aware of the veteran's knee 
problems after he joined the military.  The veteran's brother 
stated that the veteran had no physical ailments prior to his 
enlistment.  

During a personal hearing before a Hearing Officer at the RO 
in May 1998, the veteran testified that he did not have a 
left knee injury prior to service.  He stated that he had 
last played football in the fall of 1981 and did not injure 
the knee while participating in that sport.   

The veteran noted that he first injured his left knee in boot 
camp while marching and had injured the knee again shortly 
thereafter.  He stated that the doctors had given him the 
impression that the injury existed prior to service and 
convinced him of that fact.  He indicated that he continued 
to have difficulty with his left knee since his discharge 
from service.  

A VA fee basis examination was conducted in September 2001.  
The examiner noted that the veteran's claims folder had not 
been provided for his review.  The veteran reported that his 
left knee problems began during boot camp in 1982, when he 
experienced locking of his knee.  He indicated that he had 
undergone arthroscopy in 1986.  He related that, since that 
time, he had experienced pain, weakness, stiffness and giving 
out of his left knee.  He noted that he presently took anti-
inflammatory medications.  

An examination of the veteran's knee revealed two small 
arthroscopy scars.  The scars were nonadherent, with no 
tenderness, underlying tissue loss, disfigurement, keloid or 
limitation of function.  Stability testing of the veteran's 
left knee was normal, and he had full range of motion with 
pain at the extremes of the range.  

X-ray studies demonstrated Fairbanks' changes of grade I-II 
of the medial compartment.  The veteran also had narrowing of 
the medial joint line and some squaring off of the femoral 
condyle, which were noted to be indications of degenerative 
joint disease.  

The diagnosis was that of degenerative joint disease of the 
left knee, status post arthroscopic meniscectomy.  The 
examiner opined that the veteran would require further 
treatment as his degenerative joint disease evolved and 
possibly total knee replacement as he aged.  

The fee basis examiner provided an addendum to his September 
2001 examination report in November 2001.  He noted that 
additional information had been sent to him via facsimile.  
(The Board notes that the nature and extent of the records 
provided to the examiner is not evident on review of the 
claims folder.)  

The examiner related that the veteran "obviously had a torn 
meniscus when he was playing football."  He also noted that 
the veteran was known to have an anterior cruciate ligament 
tear prior to service.  He opined that the veteran's left 
knee meniscal tear existed prior to service.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Given the favorable 
action taken hereinbelow, no further development is required 
to comply with VCAA or the implementing regulations.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time. 38 
U.S.C.A. § 1111.  

However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, and that the disease or injury was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
VAOPGCPREC 3-2003.  

In this case, the service medical records of the veteran's 
entry report no left knee disability, and the Board presumes 
the veteran to have been in sound condition at the time of 
entry.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  Based 
on its review of the record, the Board finds that the left 
knee medial meniscus tear is shown as likely as not to have 
had its clinical onset during service.  

Having reviewed the merits of this claim, the Board concludes 
that service connection for the currently demonstrated left 
knee disability manifested by degenerative joint disease is 
warranted.  

In this regard the Board notes that the veteran's service 
medical records document complaints of left knee problems 
during his military career.  He was diagnosed with a torn 
meniscus and underwent surgery after more than three years of 
active.  While a history of a left knee football injury 
without treatment was recorded during service, he has 
received initial treatment for his left knee manifestations 
during service.  

The recent VA examination causally linked the currently 
demonstrated degenerative joint disease to the arthroscopic 
procedure performed during service.  

As first diagnosis of a medial meniscus tear occurred during 
the veteran's military service and his current degenerative 
joint disease has been medically linked to the meniscal tear 
and the surgery to correct it, service connection for left 
knee disability is in order.  



ORDER

Service connection for left knee disability manifested by 
degenerative joint disease, status post arthroscopic 
meniscectomy is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



